DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered. Claims 1-6, 8-10, and 12-20 remain pending in this application.
Claim Interpretation
Claim 1 recites “a plurality of breathable layers comprising copper and silver, a first of said plurality of breathable layers consisting of said copper; and a second of said plurality of breathable layers consisting of silver.” 
As per MPEP 2111.03, a limitation using the phrase “consisting of” creates a presumption that the term that follows is closed to unrecited elements. However, the phrase only applies to the limitation immediately following, and does not exclude other elements from the claim as a whole. 
Therefore, the “comprising of” clause is being interpreted to mean that there are multiple layers and that some of these layers have copper and/or silver and that other layers without these elements may be present. 
Further, the limitation “a first of said plurality of breathable layers consisting of said copper” is being interpreted to mean that this first layer is made of only copper and the limitation “a second of said plurality of breathable layers consisting of silver” is being interpreted to mean that the second layer is made of only silver. Similar limitations appear in claim 6 and are being interpreted in the same manner.
Claim Objections
Claim 6 is objected to because of the following informalities:  
In line 14: “wherein when said filter” should be corrected to --wherein, when said filter--.
In line 17: “said first, second and said third of said plurality” should be corrected to --said first, second, and 
In line 18: “said first, second and said third of said plurality” should be corrected to --said first, second, and third of said plurality--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “a third layer consisting of silver”, as stated above, the limitation is being interpreted to mean that the layer is only made of silver. Therefore, claim 9 which recites “wherein said third of said plurality of breathable layers comprises cotton cloth” is improper because claims which depends from a claim which “consists of” recited elements cannot add an element or step (See MPEP 2111.03).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US PGPub 2018/0106217) in view of Haas (US PGPub 2008/0295843).
Regarding claim 1, Kuhn teaches a filter configured for capturing and killing pathogens (see paragraphs 5 and 10; see Fig. 1), said filter comprising: 
A plurality of breathable layers (see Fig. 9, filter layer 64 in each of the inhale valve; see paragraphs 61-62) comprising copper and silver (see paragraphs 42 and 62, each filter layer comprises cidal metal mesh, the cidal metal can be copper or silver)
A first of said plurality of breathable layers (Fig. 13, left filter 64) consisting of said copper (see paragraphs 5, 42, and 62; filter layer may use any type of cidal metal, Kuhn teaches copper is a cidal metal);
And a second of said plurality of breathable layers (Fig. 13, right filter 64) consisting of said silver (see paragraphs 5, 42 and 62, filter layer may use any type of cidal metal, Kuhn teaches silver is a cidal metal)
Said second of said plurality of breathable layers coupled to said first of said plurality of breathable layers (see Fig. 13 and paragraph 62, filter layers coupled via main body connection to portions 30p)
Kuhn does not teach wherein the layers are stackably coupled and wherein, when said filter is disposed over the nose and the mouth of a user, at least a portion of the inhalation and exhalation through the nose or the mouth of the user flows through each of the respective copper and silver material of said first and second of said plurality of breathable layers, said first of said plurality of breathable layers and said second of said plurality of breathable layers 
However, Haas teaches an analogous filter for capturing and killing pathogens (see abstract and fig. 1) comprising a plurality of breathable layers (see Fig. 3 and paragraph 27) comprising copper and silver (see paragraphs 30-32 and 36, filtering mask 10 is comprised of porous layers 20 and 24 that comprise silver and copper) stackably coupled (see Fig. 3) wherein, when said filter is disposed over the nose and the mouth of a user, at least a portion of the inhalation and exhalation through the nose or the mouth of the user flows through each of the respective copper and silver material of said first and second of said plurality of breathable layers (see Figs. 1 and 2; see paragraph 30; the user wears the mask over their nose and mouth, breathing through the layers), said first of said plurality of breathable layers and said second of said plurality of breathable layers cooperate to capture and kill pathogens mobilized through at least one of said first and said second of said plurality of breathable layers (see paragraphs 34 and 36).
Kuhn and Haas both teach filters for use in a face mask comprising silver and copper layers to capture pathogens (see paragraphs 5 and 11 of Kuhn and paragraphs 34-35 of Haas). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the layers of Kuhn to be stackably coupled on top of each other in a way that allows at least a portion of the inhalation and exhalation to flow through each of the copper and silver material, said layers cooperating to capture and kill pathogens mobilized through the layers, as taught by Haas, for the purpose of increasing the amount of 
Regarding claim 2, Kuhn further teaches wherein at least one of said first breathable layer and said second breathable layer comprises a matrix selected from the group consisting of a wire mesh (see paragraphs 42 and 63).
Regarding claim 3, Kuhn further teaches wherein the thickness of each breathable layer is less than about 0.3mm (see paragraph 43, the wire mesh making up the filter layer has a wire diameter of .0045, the diameter of the wire being the thickness of the mesh wire layer).
Regarding claim 4, Kuhn further teaches wherein said filter is a filter configured for an equipment selected from the group consisting of a face mask (see Fig. 13).
Regarding claim 5, Kuhn further teaches wherein at least one of said first breathable layer and said second breathable layer is a layer selected from the group consisting of a flat layer and a pleated layer (see Fig. 13 and paragraphs 61-62, each layer is flat).
Regarding claim 6, Kuhn teaches a face mask for a user having a face, a nose and a mouth (see Figs. 1 and 13), said face mask comprising a filter comprising a plurality of breathable layers (see Fig. 13 face mask as a whole filters the air, see paragraphs 5 and 10, layers include filter elements 64) comprising: 
(i) a first of said plurality of breathable layers (Fig. 13, left filter 64) consisting of copper (see paragraphs 5, 42, and 62; filter layer may use any type of cidal metal, Kuhn teaches copper is a cidal metal); and 
(ii) a second of said plurality of breathable layers (Fig. 13, right filter 64) consisting of silver (see paragraphs 5, 42 and 62, filter layer may use any type of cidal metal, Kuhn teaches 
wherein said filter is configured to cover at least a portion of the nose of the user and at least a portion of the mouth of the user (see Figs 1 and 13); 
Kuhn does not teach a said second breathable layer stackably coupled to said first breathable layer; a third of said plurality of breathable layers consisting of silver, wherein said third of said plurality of breathable layers is stackably coupled with said first and second of said plurality of breathable layers such that said first of said plurality of breathable layers is disposed between said second and third of said plurality of breathable layers, wherein when said filter is disposed over the nose and the mouth of the user at least a portion of the inhalation and exhalation through the nose or the mouth of the 10user flows through each of the respective copper and silver material of said first, second, and third of said plurality of breathable layers and said first, second, and third of said plurality of breathable layers cooperate to capture and kill pathogens mobilized through at least one of said first, second, and third breathable layers due to said at least a portion of the inhalation and the exhalation (see paragraphs 5, 11, and 61-62, the mask uses cidal metals that capture and kill pathogens, in use, the air would pass through the filter layer and the main body layer, both made of cidal metals).
However, Haas teaches an analogous filter for capturing and killing pathogens (see abstract and fig. 1) comprising a plurality of breathable layers (see Fig. 3 and paragraph 27) comprising copper and silver (see paragraphs 30-32 and 36, filtering mask 10 is comprised of porous layers 20 and 24 that comprise silver and copper) stackably coupled (see Fig. 3) and comprises a third layer comprising silver, wherein said third of said plurality of breathable 
Kuhn teaches multiple layers consisting of cidal metal may be used (see Figs. 12 and 13 for example and paragraphs 60-62). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Kuhn to have a third layer having cidal metal, the layers being stackably coupled, as taught by Haas, for the purpose of increasing the amount of cidal metal the inhaled air is exposed to to capture more particles and increase the microbial properties of the mask (see paragraphs 30 and 34-35 of Haas). It would further be obvious to place a layer having silver between layers having copper, as both taught by Haas and as an obvious rearrangement are parts that would not modify the function of filtering pathogens through the layers (see MPEP 2144.IV). 
Kuhn further does not teach wherein, when said filter is disposed over the nose and the mouth of a user, at least a portion of the inhalation and exhalation through the nose or the mouth of the user flows through each of the respective copper and silver material of said first, second and said third of said plurality of breathable layers and said first, second, and third of said plurality of breathable layers cooperate to capture and kill pathogens mobilized through at least one of said first and said second of said plurality of breathable layers.
However, Haas teaches an analogous filter for capturing and killing pathogens (see abstract and fig. 1) comprising a plurality of breathable layers (see Fig. 3 and paragraph 27) 
Kuhn and Haas both teach filters for use in a face mask comprising silver and copper layers to capture pathogens (see paragraphs 5 and 11 of Kuhn and paragraphs 34-35 of Haas). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the layers of Kuhn to be stackably coupled on top of each other in a way that allows at least a portion of the inhalation and exhalation to flow through each of the copper and silver material, said layers cooperating to capture and kill pathogens mobilized through the layers, as taught by Haas, for the purpose of increasing the amount of cidal metal the inhaled air is exposed to to capture more particles and increase the microbial properties of the mask (see paragraphs 30 and 34-35 of Haas).
Regarding claim 17, Kuhn further teaches wherein said first of said plurality of breathable layers comprises a matrix material comprising a copper alloy (see paragraph 42).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US PGPub 2018/0106217) in view of Haas (US PGPub 2008/0295843), as applied to claim 6 above, and further in view of Scope et al. (US PGPub2016/0296871).
Regarding claim 8, Kuhn teaches all previous elements of the claim as stated above. Kuhn does not teach wherein said filter further comprises a fourth of said plurality of layers disposed between and coupled to said third and said first of said breathable layer, wherein said fourth of said plurality of breathable layers comprises an anti-allergen polymer screen. 
However, Scope teaches an analogous multilayered filter medium (see abstract and Fig. 1) wherein a layer comprises an anti-allergen polymer screen (see paragraphs 16 and 47, the layer materials are spunbonded fabrics, the anti-allergen layer containers phenol polymers) and further teaches that the layers can be arranged in any sequence (see paragraph 46).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Kuhn to have a layer coupled to the first and third layers that comprises an anti-allergen polymer screen, as taught by Scope, for the purpose of removing more pollutants with the filter in order to further purify the air for the user. Further it would be obvious to dispose the fourth layer between the first and third layer of Kuhn because Scope teaches that the order of the layers can be arranged in any sequence. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US PGPub 2018/0106217) in view of Haas (US PGPub 2008/0295843), and further in view of Scope et al. (US PGPub 2016/0296871), as applied to claim 8 above, and further in view of Bolduc (US PGPub2003/0205137).
Regarding claim 10, Kuhn, as modified, teaches all previous elements of the claim as stated above. Kuhn does not teach wherein said anti-allergen polymer screen comprises pore sizes greater than or equal to about 300 nm.
However, Bolduc teaches an analogous multilayered filtering face mask (see abstract and Fig. 2) comprising an anti-allergen fibrous layer (see paragraph 43 and 49) comprising pore sizes greater than or equal to about 300 nm (see paragraph 50).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the fourth layer of Haas to have pore sizes greater than or equal to 300nm, in order to be sized to retain the desired microbes (see paragraph 50 of Bolduc).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US PGPub 2018/0106217) in view of Haas (US PGPub 2008/0295843), as applied to claim 6 above, and further in view of Fabian et al. (US PGPub 2018/0078798).
Regarding claim 12, Kuhn teaches all previous elements of the claim as stated above. Haas does not teach the mask further comprising a temperature sensor configured for obtaining and displaying a temperature of the user, said temperature sensor comprising a sensing element and an output display.
However, Fabian teaches an analogous face mask (see Figs. 1 and abstract) comprising a temperature sensor (see paragraph 77) configured for obtaining and displaying a temperature of the user, said temperature sensor comprising a sensing element and an output display (see paragraphs 77 and 135; Fabian teaches a mask with a thermometer and an output display for displaying device parameters).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Haas to include a temperature sensor to sense user’s temperature and display the information, as taught by Fabian, for the purpose of detecting a user’s temperature and displaying this information to the user and those in proximity. 
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US PGPub 2018/0106217) in view of Haas (US PGPub 2008/0295843), as applied to claim 6 above, and further in view of Burton (US PGPub 2004/0163648), further in view of Johnson (US PGPub 2016/0199674).
Regarding claim 13, Kuhn teaches all previous elements of the claim as stated above. Haas does not teach a temperature sensor configured for obtaining and displaying a temperature of the user, said temperature sensor comprising a sensing element thermally connected to and integrally built with said first of said plurality of breathable layers and said sensing element is disposed in a thermally conductive relationship with respect to said first of said plurality of breathable layers.
However, Burton teaches an analogous mask system (see Fig. 1 and abstract) wherein the mask system comprises a temperature sensor (Fig. 6, sensor 81; see paragraph 48), said temperature sensor comprising a sensing element thermally connected to and integrally built with said first of said plurality of breathable layers and said sensing element is disposed in a thermally conductive relationship with a first breathable layers (see Fig. 6 and paragraph 48; the sensor comprising a thermistor material as the sensing element is placed within the 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the mask of Kuhn to have a temperature sensor disposed in a thermally conductive relationship with respect to a first breathable layers closest to the user’s face, as taught by Burton, for the purpose of detecting heat from the user, which could be used to detect breathing, providing information could diagnose a patient with a breathing disorder (see paragraph 49).
Kuhn, as modified, further does not teach the temperature sensor is configured for obtaining and displaying a temperature of the user.
However, Johnson teaches an analoguous mask system (see fig. 7) wherein a temperature sensor is placed within the mask (Fig. 10, 30A) and is configured for obtaining and displaying a temperature of the user (see Fig. 10 and paragraph 36).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified mask of Kuhn to have the temperature sensor determine and display the temperature of the user, as taught by Johnson, for the purpose of readily taking and displaying the user’s temperature to indicate if they may be sick.
Regarding claim 14, Kuhn, as further modified by Johnson, further teaches wherein said output display is a display selected from the group consisting of a Light Emitting Diode (LED) 15display (see paragraph 36 of Johnson).
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US PGPub 2018/0106217) in view of Haas (US PGPub 2008/0295843), as applied to claim 6 above, and further in view of Burton (US PGPub 2004/0163648) and further in view of Johnson (US PGPub 2016/0199674), as applied to claim 13 above, and further in view of Eisenbrey et al. (US PGPub 2019/0125011).
Regarding claim 15, Kuhn, as modified, teaches all previous elements of the claim as stated above. Kuhn does not teach wherein said output display is a thermochromic polymer responsive and representative of the range of at least about 97 to about 102 degrees F.
However, Eisenbrey teaches an analogous filtering mask (see abstract and Fig. 6) comprising thermochromic polymer as an output display (see Figs. 6A-6B, display 13; see paragraph 58) wherein the thermochromic polymer is responsive and representative of the range of at least about 97 to about 102 degrees F (see paragraph 50).
Kuhn, as modified, teaches that there are many types of thermometers that can be used within the mask (see paragraph 36 of Johnson). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified output display of Kuhn to be a thermochromic polymer, as taught by Eisenbrey, for the purpose of providing an expensive means of determining and displaying when a user has a fever (see paragraph 8 of Eisenbrey).
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US PGPub 2018/0106217) in view of Haas (US PGPub 2008/0295843), as applied to claim 6 above, and further in view of Burton (US PGPub 2004/0163648) and further in view of Johnson (US PGPub 2016/0199674), as applied to claim 13 above, and further in view of Friedman et al. (US PGPub 2014/0227397).
Regarding claim 16, Kuhn, as modified, teaches all previous elements of the claim as stated above. Kuhn does not teach wherein said temperature sensor comprises a phase 20change material, wherein if said phase change material is disposed at a temperature indicating the user is unwell, said phase change material is disposed in a transparent state, revealing an indicator indicating that the user is unwell.
However, Friedman teaches a system that uses a thermochromic indicator comprising phase change material (see paragraph 25), , wherein if said phase change material is disposed at a temperature indicating a package was exposed to high temperatures, said phase change material is disposed in a transparent state, revealing an indicator indicating that the package has been exposed to the temperature and potentially damaged (see paragraph 25 of Friedman, a thermochromic ink becomes transparent to reveal text or color of the indicator when it is above a predetermined temperature range).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified the modified temperature sensor of Kuhn to include a thermochromic ink that becomes transparent to indicate high temperatures, for the purpose of using a simple indication technique that does not require electronics.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US PGPub 2018/0106217) in view of Haas (US PGPub 2008/0295843), as applied to claim 6 above, and further in view of Ardill (US PGPub 2008/0313939).
Regarding claim 18, Kuhn teaches all previous elements of the claim as stated above. Haas does not teach at least one identifying label comprising an item selected from the group consisting of a name tag, a date of first use, an 5intended date of final use and any combinations thereof.
However, Ardill teaches an analogous face mask (see abstract and Fig. 1) comprising at least one identifying label (Fig. 1, 12) comprising an item selected from the group consisting of a name tag (see paragraph 11).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Kuhn to include a label, as taught by Ardill, for the purpose of easily identifying the mask wearer (see paragraph 10 of Ardill).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US PGPub 2018/0106217) in view of Haas (US PGPub 2008/0295843), as applied to claim 6 above, and further in view of Ardill (US PGPub 2008/0313939), as applied to claim 18 above, and further in view of Stewart et al. (US PGPub 2012/0272967).
Regarding claim 19, Haas, as modified, teaches all previous elements of the claim as stated above. Haas does not teach wherein one identifying label is marked using copper phthalocyanine.
However, Stewart teaches an analogous face mask (see abstract and Fig. 1) and teaches copper phthalocyanine is a dye commonly used in fibers and fabrics (see paragraph 57).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the label of Haas and Ardill, to include copper phthalocyanine for the purpose of using a known dye for fibers and fabric.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Kuhn (US PGPub 2018/0106217) in view of Haas (US PGPub 2008/0295843), as applied to claim 6 above, and further in view of Kim (WO 2004/016318), 
Regarding claim 9, Kuhn teaches all previous elements of the claim as stated above. Kuhn does not teach wherein said third of said plurality of breathable layers comprises cotton cloth.
However, Kim teaches an analogous face mask (see fig. 1) comprising a filter with a silver layer (see page 4, lines 4-11; see Fig. 2) wherein the filter layer comprises cotton cloth (see Fig. 2, 22; see page 5, lines 10-15).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the silver layer of Kuhn to consist of cotton cloth, as taught by Kim, for the purpose of increasing the endurance and flexibility of the silver filter layer (see Kim page 5, lines 10-15).
Regarding claim 20, Kuhn teaches all previous elements of the claim as stated above. Kuhn does not teach wherein said second of said plurality of breathable layers comprises a material selected from the group consisting of a silver antimicrobial salt, a silver sewn threaded matrix, a silver printed matrix and any combinations thereof.
However, Kim teaches an analogous face mask (see fig. 1) comprising a filter with silver (see page 4, lines 4-11) wherein the material is selected from a group consisting of a silver sewn threaded matrix (see page 5, lines 1-4). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the silver layer of Kuhn to consist of a silver .
Response to Arguments
Applicant’s arguments with respect to the 112(d) rejection have been considered but are not persuasive. As noted above, the “consisting of” excludes any element not specificied in the claim and particularly in that clause following the phrase (see MPEP 2111.03). It is suggested applicant amend that limitation to use “comprising” if applicant wants the third layer to have other elements besides silver.
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection is based on Kuhn in view of Haas. Haas is now used to modify Kuhn to teach that the layers are stacked and air passes through the multiple layers.
Applicant’s arguments with respect to claim 13 has been considered but are moot because the new ground of rejection is based on Burton.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vanderham (US PGPub 20190321661) which teaches a mask using a silver-plated copper mesh heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799